Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Matthiessen (DE9315282U1 attached NPL, English Machine translation).
Regarding claim 1, Matthiessen disclose a shredder (figs.1-3) comprising: 
a feedstock supplier (fig.1: (26)) having a supply opening through which a sheet is supplied (paragraphs 169-184); 
and a shredding device (figs.1-3: (44) and (28)) configured to shred the sheet supplied from the feedstock supplier (paragraphs 211-215); 
the shredding device including a rotary cutter (figs.1-3: (44)) that rotates on a first axis (figs.1-3: (60)), and 

the circulating cutter including a conveyor (fig.1: (28)) configured to convey the sheet from the feedstock supplier to the rotary cutter (fig.1: (44)).  

Regarding claim 2, Matthiessen disclose the circulating cutter includes a chain (fig.3: (54)) of multiple rotatably connected teeth (figs.1-3: (34)) each having a blade to cut the sheet in conjunction with the rotary cutter (paragraph 211).

Regarding claim 3, Matthiessen disclose the chain includes the conveyor (fig.1: (28)) configured by a part of the chain that conveys the sheet to the rotary cutter (fig.1: (44)) (paragraph 211).

Regarding claim 4, Matthiessen disclose the conveyor links the teeth (fig.1: (34)) in a line.

Regarding claim 5, Matthiessen disclose the chain (fig.3: (54)) is disposed with the teeth (figs.1-3: (34)) winding circumferentially along the rotary cutter (figs.1-3: (44)).

Regarding claim 6, Matthiessen disclose the chain is endless (paragraph 99 and fig.1).

Regarding claim 7, Matthiessen disclose the supply opening (fig.1: (26)) is disposed facing the conveyor (fig.1: (28)).

Regarding claim 8, Matthiessen disclose the supply opening (fig.1: (26)) is disposed facing the rotary cutter (fig.1: (44)).

Regarding claim 9, Matthiessen disclose the rotary cutter (fig.2: (44)) includes a first rotary blade (fig.2 :(: (58)), and a second rotary blade (fig.2: (64)) that is disk-shaped, disposed concentrically to the first rotary blade, and is smaller in diameter than the first rotary blade.

Regarding claim 10, Matthiessen disclose the rotary cutter (fig.2 :( 44)) includes multiple first rotary blades (fig.2: (58)) and multiple second rotary blades (fig.2: (64)); 
and the first rotary blades and second rotary blades are alternately disposed along the first axis (fig.2: (60)).

Regarding claim 11, Matthiessen disclose the shredding device has a driver (fig.1: (52)) configured to turn the rotary cutter around the first axis; and
the rotary cutter (figs.1-3: (44))  meshes with the circulating cutter (figs.1-3: (28)), and the circulating cutter moves along the endless path in conjunction with rotation of the rotary cutter on the first axis (figs.1-3).


Claims 1-8 and 11 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Bielagus (US5762463A).
Regarding claim 1, Bielagus disclose a shredder (abstract) (col.2 line 38-col.3 line 36) comprising: 
a feedstock supplier (fig.1: (48)) having a supply opening through which a sheet is supplied; 
and a shredding device (fig.1: (54) and (21)) configured to shred the sheet supplied from the feedstock supplier; 
the shredding device including a rotary cutter (fig.1: (54)) that rotates on a first axis (fig.1: (56)), and 
a circulating cutter (fig.1: (21)) that moves in an endless path (fig.1) and cuts the sheet in conjunction with the rotary cutter, 
the circulating cutter including a conveyor (fig.1: (21)) configured to convey the sheet from the feedstock supplier to the rotary cutter (fig.1: (54)).  

Regarding claim 2, Bielagus disclose the circulating cutter (fig.1: (21)) includes a chain of multiple rotatably connected teeth (figs.1-2: (51)) each having a blade to cut the sheet in conjunction with the rotary cutter (figs.1-2: (54)) (col.2 line 38-col.3 line 36).  

Regarding claim 3, Bielagus disclose the chain includes the conveyor (fig.1: (21)) configured by a part of the chain that conveys the sheet to the rotary cutter (figs.1-2: (54)).  

Regarding claim 4, Bielagus disclose the conveyor (fig.1: (21)) links the teeth (figs.1-2: (51)) in a line.  

Regarding claim 5, Bielagus disclose the chain is disposed with the teeth (figs.1-2: (51)) winding circumferentially along the rotary cutter (figs.1-2: (54)).  

Regarding claim 6, Bielagus disclose the chain (fig.1: (21)) is endless.  

Regarding claim 7, Bielagus disclose the supply opening (fig.1: (48)) is disposed facing the conveyor (fig.1: (21)).  

Regarding claim 8, Bielagus disclose the supply opening (fig.1: (48)) is disposed facing the rotary cutter (figs.1-2: (54)). 

Regarding claim 11, Bielagus disclose the shredding device has a driver (fig.2: (62)) configured to turn the rotary cutter around the first axis (figs.1 and 2: (56)); 
and the rotary cutter (figs.1-2: (54)) meshes with the circulating cutter (figs.1 and 2: (21)), 
and the circulating cutter moves along the endless path in conjunction with rotation of the rotary cutter on the first axis (figsa.1 and 2).

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bielagus (US5762463A) in view of Liebman (US3396914A).

Regarding claims 9-10, Bielagus does not disclose the rotary cutter includes a first rotary blade, and a second rotary blade that is disk-shaped, disposed concentrically to the first rotary blade, and is smaller in diameter than the first rotary blade; and  
wherein the rotary cutter includes multiple first rotary blades and multiple second rotary blades.
Liebman disclose a shredder for shredding a waste (col.1 lines 31-40), comprising: 


Both of the prior arts of Bielagus and Liebman is related for a shredding device for processing a waste.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rotary cutter of Bielagus by the rotary cutter as taught by Bielagus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US20160145803A1) in view of Matthiessen (DE9315282U1 attached NPL, English Machine translation).

Regarding claim 12, Higuchi disclose a sheet manufacturing apparatus (abstract) comprising:

Higuchi does not disclose the shredder described in claim 1;
Matthiessen teaches the shredder described in claim 1.

Higuchi disclose a conventional shredder for shredding used paper (paragraph 0043);
Bielagus is related to a shredder for shredding used paper (paragraph 70);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shredder of Higuchi by the shredder as taught by Bielagus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montgomery (US5551825A).
Montgomery disclose a conveyer with cutting teeth (figs.1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725